10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 3:19-cv-05092-RSL Document 17-1 Filed 12/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
DALE WAYNE MERCHANT, ) Civil No. 3:19-cv-5092-RSL
Plaintiff,
v. ORDER FOR EAJA FEES AND
COMMISSIONER OF SOCIAL SECURITY, wosts
Defendant,

 

 

It is hereby ORDERED that attorney fees in the amount of $4,125.85 and expenses in the amount
of $2.95 (postage), for a total of $4,128.80, shall be awarded to Plaintiff pursuant to the Equal Access to
Justice Act (EAJA), 28 U.S.C. § 2412, and that costs in the amount of $417.00 (court fiting $400.00,
photocopies $17.00) should be awarded to Plaintiff pursuant to 28 U.S.C. § 1920. See Astrue v, Ratliff,
130 S.Ct. 2521 (2010). If it is determined that Plaintiff's EAJA fees are not subject to any offset
allowed under the Department of the Treasury’s Offset Program, then the check for EAJA fees shall be
made payable to Teal M. Parham, based upon Plaintiff's assignment of these amounts to Plaintiff's
attorney, Any check for EAJA fees shall be mailed to Plaintiff's counsel, Teal M. Parham at 910 12th

Avenue - PO Box 757, Longview, WA 98632.

ORDER FOR EAJA FEES & COSTS [3:19-cv-5092-RS1] -1

 

 
Case 3:19-cv-05092-RSL Document17-1 Filed 12/06/19 Page 2 of 2

nN
_ DATED this. py day ot \wegnben 2019.

MUS Gywik

UNITED STATES DiSTRICT JUDGE

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Presented by:

s/TEAL M. PARHAM

Teal M. Parham WSB #21954
Attorney for Plaintiff

Parham & Hall, PLLP

910 12th Avenue

Longview WA 98632

Telephone: (360) 423-3810

Fax: (360) 423-3812

E-mail: tealparham@parhamhall.com

ORDER FOR EAJA FEES & COSTS [3:19-cv-5092-RSL] -2

 

 
